Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-40 are pending.

Election/Restrictions
Claims 23-30, 35 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species. 
Applicant's election of visual hallucination as the species for hallucination symptoms; pimavanserin as additional agent; a phosphate salt of squalamine as the species for aminosterol with traverse in the reply filed on 11/06/2020 is herein acknowledged. Applicant’s arguments have been considered, but not found persuasive. The claims read on the employment of various aminosterol compounds or derivatives thereof with great diversity of chemical structure classified across class 514 and the claims also read methods of treatment of various hallucinations or related symptoms or conditions to be treated, the search for all of which presents an undue burden on the Office. It is noted that a reference to treat a particular symptom employing a particular aminosterol would not be a reference to treat the same symptom employing another aminosterol compound with a different structure under 35 U.S.C.103. The species require a different field of search (e.g., searching different (classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one 
Claims 1-22, 31-34, 36-40 are examined herein on the merits so far as they read on the elected species. 
The search has been expanded to include squalamine and phosphate salt of squalamine as the aminosterol.

Claim Objections
Claims 23-30, 35 are objected to because of the following informalities: Claims 23-30, 35 are drawn to non-elected subject matter. Claims 23-30, 35 are missing status identifier withdrawn. Appropriate correction is required.

Specification
The use of the terms for example Thorazine®, Prolixin®, etc., which is a trade name or a mark used in commerce, has been noted in this application. See Para [0045] of the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites the limitation “the amino sterol … is administered in combination with at least one additional active agent to achieve … synergistic effect”.  There is no description supporting possession of the claimed synergy. The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term. No evidence was provided showing the claimed synergy. The term “synergy” is simply generally mentioned once in the specification.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22, 31-34, 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 5 recite a term “derivative thereof” which renders the claims indefinite. Applicant’s specification does not define the term. For the instant case, “derivative thereof” refers to “derivative of aminosterol. By definition in chemistry, “aminosterol” is any amino derivative of a sterol; and “derivative” is a compound that is derived from an aminosterol by a chemical reaction. However, the chemical reaction converting aminosterol into its derivative is not defined in the claim nor in the specification. The metes and bounds of “derivative thereof” are not clear. Therefore, claims 1 and 5 are indefinite. Claims 2-4, 6-22, 31-34, 37-40 depending on rejected claim 1 or 5 are also rejected. 

Claims 1-4, 13, 31-34, 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “potentially susceptible to hallucinations”; claim 40 recites the limitation “individual at risk for hallucination. The term “susceptible” and “risk” are subjective or relative terms and the specification does not describe in a clear and concise manner how one is to determine and assign the claimed susceptibility or risk. It does not delineate a clearly medically defined group of individuals. There are no diagnostics for determining who is at risk as opposed to those who are not. Thus, the patients to which the agent is to be administered is not clearly defined by the claim. Accordingly, one of 

Claims 5-22, 31-34, 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is also unclear because it contains actions to be taken in later steps that is required before the later step can be implemented. It appears that steps (i) and (ii) should be part of step (a), instead of step (b) because the hallucination symptom would have to be identified in (a) prior to the administration in (b) with a determined dose that relies on the hallucination symptom. In other words, one cannot determine the initial dose, which relies on an identified hallucination symptom, prior to administration of the aminosterol if the hallucination symptom is not determined until the administration step has occurred. Furthermore, it is unclear how an escalating dose can be administered until an effective dose for the hallucination symptom is identified if the initial dose determined in step (a) and administered in step (b) is already effective (see step (a)). Thus it would appear that no escalation is necessary because the initial determined dose is determined as effective and is administered. For prior art purposes, this claim will be construed as administering an effective dose.

Claim 13 recites in (a) the method results in a decreased number or severity of hallucinations….and (b) the method results in the subject being hallucination-free; and and (C) render the claim vague because it is not clear if the method results in hallucination free or decreased number of hallucinations. 

The term "modest reduction or increase" in Claim 17 (h) is a relative term which renders the claim indefinite.  The term "modest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, one of ordinary skill in the art would not know how much decrease or increase is required to meet the “modest” limitation. 

Claim 17 recites (a); (b); (c);…..(g); and/or (h). It is not clear for example how one can have all the steps (a), (b) and (c) or (a), (b), (f), (g) and (h) be performed at the same time. 

Claim 18 recites in line 1 that the starting dose of the aminosterol or a salt or derivative thereof is higher if the symptom being evaluated is severe. This is unclear because if the dose is the starting dose, then there is no other comparable previous dose to which the starting dose would be higher than.

Claim 22 recites in (a) the method results in a decreases number of visual hallucinations (b) the method results in a decrease in severity…. (c) the method results in the subject being visual-hallucination-free and/or (e) the decrease in number is about . 
Claim 32 contains the trademark/trade names Thorazine®, Prolixin® etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the compounds and, accordingly, the identification/description is indefinite.
Regarding claim 32 part (e), recites the phrase "such as" which render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 34 part (j)(ii),  recite the phrase "such as" which render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 34 recites (a); (b); (c);…..(k); and/or (I). The aminosterol is a compound. It is not clear how a single compound aminosterol can be for example a mixture of 
Claim 34 part (k) further defines a derivative of squalamine modified through medicinal chemistry to improve bio-distribution, ease of administration, metabolic stability, or any combination thereof. This is a functional language for what intend to achieve, not the definition of what the derivative of squalamine is. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-ILLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP§2173.05(g). One skilled in the art does not fully appreciate the entire scope of the derivative of squalamine modified through medicinal chemistry to improve bio-distribution, ease of administration, metabolic stability, or any combination thereof. Therefore, claim 34 is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




1) Claim(s) 1, 2, 4, 33, 34, 36, 37, 38, 39, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zasloff (US20150368290, PTO-892) and as evidenced by Fenelon et al. (Brain, 2000, 733-745, PTO-1449).
Zasloff discloses a method of treating Parkinson’s disease comprising administering orally a 200 mg capsule of aminosterol such as squalamine (instant elected species) per day to a male. See Example 8, pages 17-18. It is taught that the aminosterol such as squalamine or pharmaceutically acceptable salt thereof such as phosphate salt can be a used. See para [0097]. The pharmaceutical composition comprising aminosterol can contain buffer, sweetners. See paras [0112]-[0113]. It is taught that the capsule was taken before breakfast i.e meets instant claim 33. See para [0194].
 As evidenced by Fenelon et al. hallucination, mainly of a visual nature affect about one-quarter of patients with Parkinson’s disease. See abstract.
Instant claim 1 recites a subject “potentially susceptible to hallucinations”, and as evidenced by Fenelon et al. Parkinson’s disease patients are potentially susceptible to hallucinations. 
Zasloff discloses a method of treating Parkinson’s disease comprising administering orally a 200 mg capsule of squalamine per day and meets instant limitation of 1(a), of selecting a subject “potentially susceptible to hallucinations”; and administration 
Zasloff anticipates instant claims 1, 2, 4, 33, 34, 36, 37, 38, 39, 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Zasloff discloses a method of treating Parkinson’s disease comprising administering orally with a 200 mg capsule of aminosterol squalamine (instant elected species) per day. See Example 8, pages 17-18. It is taught that the capsule was taken before breakfast i.e meets instant claim 33. See para [0194]. It is taught that the aminosterol such as squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be a used (see para [0097]); a phosphate derivative of squalamine is also taught. See para [0096]. The pharmaceutical composition comprising aminosterol can contain buffer, sweeteners. See paras [0112]-[0113]. It is taught that the aminosterol compositions may be administered alone or in combination with other therapeutic agents; and the can be combined with the aminosterol compositions or administered separately or sequentially. See paras [0115]-[0130], [0132]. It is taught that effective dose can be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs.  Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that 
Zasloff does not teach identifying a hallucination symptom such as visual hallucination in the Parkinson’s disease patient and administer an effective dose for treating visual hallucination.
Zasloff does not teach administration of one additional active agent such as pimavanserin.
Meltzer et al. teaches that psychotic symptoms, particularly visual hallucinations and paranoid delusions, occur in up to 40% of patients with Parkinson’s disease (PD). See page 881, left hand para. It is taught that there is abundant evidence that hallucinations can result from the stimulation of cortical 5-HT2A receptors and can be blocked by 5-HT2A inverse agonists or antagonists. See page 882, left hand column, lines 13-19. It is taught that pimavanserin a novel selective 5-HT2A receptor inverse agonist, which has shown to have antipsychotic activity in animal models was effective than placebo in attenuating hallucinations and delusions in patients with PD patients. See page 882, left hand column bottom para to right column para 1; page 888, under Effects on Delusion and Hallucinations. Psychosis was assessed by the Scale for the Assessment of Positive Symptoms (SAPS; see instant claim 13(d) wherein SAPS is used 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from Parkinson’s disease and administer an effective amount of squalamine because 1) Meltzer et al. teaches that psychotic symptoms, particularly visual hallucinations and paranoid delusions, occur in up to 40% of patients with Parkinson’s disease (PD); and the analysis of the SAPS (see instant claims wherein SAPS is used) domain scores for hallucinations and delusions was conducted i.e it is known to evaluate the hallucinations symptoms, and 2) Zasloff discloses a method of treating Parkinson’s disease comprising administering orally with a 200 mg capsule of aminosterol squalamine (instant elected species) per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from Parkinson’s disease and administer an effective amount of squalamine or a phosphate salt thereof with reasonable expectation of success of treating Parkinson’s disease, and prevent hallucinations, since it is known that Parkinson’s disease patient suffer from psychotic symptoms, particularly visual hallucinations, and Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat Parkinson’s disease.

However, the difference would have been obvious over the combination of Zasloff in view Meltzer et al. It is because Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat Parkinson’s disease, and Meltzer et al. teaches that psychotic symptoms, particularly visual hallucinations and paranoid delusions, occur in up to 40% of patients with Parkinson’s disease (PD); and the analysis of the SAPS (see instant claim 13(d) wherein SAPS is used for measuring decrease in severity of hallucinations) domain scores for hallucinations and delusions was conducted before and after administration of the active agent i.e it is known to evaluate the hallucinations symptoms. As a standard procedure, optimization of the treatment regime and dosage as in instant claims 5, 15, 17, 18, 33 is a routine optimization for one skilled in the art of medical professional. 
The dosage, dosage regimen and administering schedule of the instantly claimed methods are known or obvious to one skilled in the art. Therefore, one skilled in the art would be motivated to find the optimal dosage range for the treatment through a routine 
Further, the combination of references renders obvious administration of squalamine phosphate salt to a patient suffering from Parkinson’s disease, and such an an administration will result in decrease in severity of hallucinations over a period of time as in instant claims 13, reverses dysfunction caused by the hallucunations as in instant claim 20, decrease in the number of visual hallucinations over a period of time as in instant claim 22, since it is the property of the squalamine phosphate salt.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from Parkinson’s disease and administer an effective amount of squalaminein combination with pimavanserin because 1) Meltzer et al. teaches that psychotic symptoms, particularly visual hallucinations and paranoid delusions, occur in up to 40% of patients with Parkinson’s disease (PD); and the analysis of the SAPS (see instant claims wherein SAPS is used) domain scores for hallucinations and delusions was conducted i.e it is known to evaluate the hallucinations symptoms; Meltzer et al. teaches that pimavanserin a novel selective 5-HT2A receptor inverse agonist, which has shown to have antipsychotic activity in animal models was effective than placebo in attenuating  Zasloff discloses a method of treating Parkinson’s disease comprising administering orally with a 200 mg capsule of aminosterol squalamine (instant elected species) per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from Parkinson’s disease and administer an effective amount of squalamine in combination with pimavanserin with reasonable expectation of success of treating Parkinson’s disease and with reasonable expectation of success of treating visual hallucinations with at least therapeutic effect.
	Regarding claim 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to correlate hallucination with abnormal αS pathology because 1) Zasloff teaches that in Parkinson’s disease alpha-synuclein/membrane interactions are believed to cause pathology, such as in Parkinson's disease, 2) Meltzer et al. teaches that psychotic symptoms, particularly visual hallucinations and paranoid delusions, occur in up to 40% of patients with Parkinson’s disease (PD). One or ordinary skill in the art would have been motivated to correlate hallucination with abnormal αS pathology, since alpha-synuclein/membrane interactions are believed to cause pathology in Parkinson’s disease, and it is known that visual hallucinations occur in Parkinson’s disease. 

3) Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over (US20150368290, PTO-892), in view of Meltzer et al. (Neuropsychopharmacolgy, 2010, 35, pages 881-892, PTO-892) as applied to claims 1, 2, 4, 5, 6, 7, 8-12, 13, 14, 15, 17, 
Meltzer et al. do not teach that the composition therein as formulated to be administered nasally 
Remington teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral, inhalation, topical (which can be to eye, nose, see page 712, under Topical Route) etc. It is also taught that the choice of route depends on-convenience and necessity. See page 710, under Routes of Administration.
It would have been obvious to a person of ordinary skill in the art at the time of invention to formulate the composition taught by Meltzer for nasal administration and administer nasally because Remington teaches that drugs can be formulated for administration by such routes. One of ordinary skill in the art at the time of invention would have been motivated to formulate the composition for nasal administration, and administer them nasally because of convenience and necessity. 
Further, optimization of the treatment regime and dosage as in instant claims is a routine optimization for one skilled in the art of medical professional. The dosage and dosage regimen of the instantly claimed methods are known or obvious to one skilled in the art. Therefore, one skilled in the art would be motivated to find the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

1) Claims 1, 2, 4, 5, 6, 7, 8-12, 13, 14, 15, 17, 18, 19, 20, 21, 22, 31, 32, 33-34, 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,633,413, in view of Meltzer et al. (Neuropsychopharmacolgy, 2010, 35, pages 881-892, PTO-892). Although the conflicting claims are not identical, they are obvious over each other. The instant claims are drawn to a method of treating, preventing and/or slowing the onset  or progression hallucinations   and/or a related symptom comprising selecting a subject suffering from or potentially susceptible to hallucinations (instant claim 1) or identifying a hallucination symptom (instant claim 5) and administering therapeutically effective amount of aminosterol such as squalamine or a salt thereof; and the claims of ‘413 are drawn to a method of treating Parkinson’s disease wherein the method produces improved psychosis (hallucinations, see claim 12(n) of ‘413) comprising orally administering a therapeutically effective amount of aminosterol such as squalamine. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from Parkinson’s disease and administer an effective amount of squalamine in view of secondary reference as discussed above under 103 rejection. Instant claims and claims of ‘413 are obvious over each other in view of secondary reference as discussed above under 103 rejection.
 Although the conflicting claims are not identical, they are obvious over each other. The instant claims are drawn to a method of treating, preventing and/or slowing the onset  or progression hallucinations   and/or a related symptom comprising selecting a subject suffering from or potentially susceptible to hallucinations (instant claim 1) or identifying a hallucination symptom (instant claim 5) and administering therapeutically effective amount of aminosterol such as squalamine or a salt thereof; and the claims of ‘817 are drawn to a method of treating Parkinson’s disease comprising orally administering a therapeutically effective amount of aminosterol such as squalamine. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from Parkinson’s disease and administer an effective amount of squalamine in view of secondary reference as discussed above under 103 rejection. Instant claims and claims of ‘817 are obvious over each other in view of secondary reference as discussed above under 103 rejection.


Prior Art made of Record:
US 10,633,413 (claim 12, hallucinations/psychosis or used US20150368290);
US"20080058300", PTO-1449……aminosterol for treatment of weight loss, sleep apnea, inhibiting dopamine uptake;

US "6962909", PTO-1449….macular degeneration, neovascularization disorders with squalimine (eye disorders); Aminosterol compounds are described that are useful as inhibitors of the sodium/proton exchanger (NHE)                      
Burghaus et al. (hallucinations, visual in PD);
Collerton...VH in neurodegenarative disease/PD
Aarslans (visual hallucinations, visual in PD) or Bertram (visual hallucinations, PD)
Llorca…PD…criteria for evaluating visual hallucinations

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627